Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status 
Claims 7-21 are pending.
Claim 7-21 are rejected.

Claim Rejections - 35 USC § 102
4.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-13,19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kim et al. (US-PG-PUB 2021/0329556 A1).









    PNG
    media_image1.png
    471
    718
    media_image1.png
    Greyscale














    PNG
    media_image2.png
    633
    515
    media_image2.png
    Greyscale








As to claim 7. Kim teaches a terminal (Kim fig.7 a ue 720) comprising:
a receiver that receives configuration information regarding a physical downlink control channel (PDCCH) to configure a common search space(Kim [0096] parameters of the search space of PDCCH being configured by NR for Ue and fig, 7 communication between Ue and base station); and
a processor that monitors downlink control information in the common search space based on the configuration information (Kim [0096] configured search space to be  monitored by Ue and information or parameter to be used for monitoring has been configured by NR),
wherein the configuration information includes information regarding a search space that is able to [Examiner’s Note: “is able to” means Kim only needs to teach the configuration information is capable of or potentially possible to perform the following functions, but not necessarily required]  be specified by bits in an index of a master information block (MIB) (Kim [0096] control resource set index to monitor the search space being communicated to the Ue via higher layer signaling i.e. MIB and type of search space to be monitored i.e. common or Ue specific search space being specified in MIB ect.) ,and information regarding a search space index associated with a given search space (Kim [0096] and see table 8 common search space configuration information having information such as searchspaceid i.e. a search space index).

As to claim 8. Kim teaches all the limitation of parent claim 7,
Kim teaches wherein monitoring periodicity provided by the configuration information includes a periodicity that is configurable based on the index in the MIB (Kim table 8 monitoringslotperiodicity  part of the search space specific in index conveyed via MIB).

As to claim 9. Kim teaches all the limitation of parent claim 7,
Kim teaches wherein monitoring of the downlink control information in the common search space is associated with a synchronization signal block (looking at applicant specification as filed [0022] PBCH may also be referred as SS/PBCH block Kim table 8 identity of search space being provided via pbch in mib and PRB block include SS block).

As to claim 10. Kim teaches all the limitation of parent claim 8,
Kim teaches wherein monitoring of the downlink control information in the common search space is associated with a synchronization signal block(looking at applicant specification as filed [0022] PBCH may also be referred as SS/PBCH block Kim table 8 identity of search space being provided via pbch in mib and PRB block include SS block).

As to claim 11. Kim teaches all the limitation of parent claim 7,
Kim teaches wherein the common search space comprises at least one of an SIB1 search space (Type0-PDCCH CSS) (Kim [0096] and table 8 pdcch search space which is a common search space and search space type can be specified), an Other System Information (OSI) search space (TypeOA-PDCCH CSS) a random access (RA) search space (Type1-PDCCH CSS) and a paging search space (Type2-PDCCH CSS).

As to claim 12. Kim teaches all the limitation of parent claim 8,
Kim teaches wherein the common search space comprises at least one of an SIB1 search space (Type0-PDCCH CSS) (Kim [0096] and table 8 pdcch search space which is a common search space and search space type can be specified), an Other System Information (OSD) search space (Type0OA-PDCCH CSS) a random access (RA) search space (Type1-PDCCH CSS), and a paging search space (Type2-PDCCH CSS).

As to claim 13. Kim teaches all the limitation of parent claim 8,
Kim teaches wherein the common search space comprises at least one of an SIB1 search space (Type0-PDCCH CSS) (Kim [0096] and table 8 pdcch search space which is a common search space and search space type can be specified), an Other System Information (OSD) search space (Type0OA-PDCCH CSS) a random access (RA) search space (Type1-PDCCH CSS), and a paging search space (Type2-PDCCH CSS).

As to claim 19. Kim teaches  a radio communication method for a terminal (Kim fig.7 a ue 720 which works according to a terminal), comprising: receiving configuration information regarding a physical downlink control channel 
(PDCCH) to configure a common search space (Kim [0096] parameters of the search space of PDCCH being configured by NR for Ue and fig, 7 communication between Ue and base station); and 

configuration information(Kim [0096] configured search space to be  monitored by Ue and information or parameter to be used for monitoring has been configured by NR),
wherein the configuration information includes information regarding a search space that is able to [Examiner’s Note: “is able to” means Kim only needs to teach the configuration information is capable of or potentially possible to perform the following functions, but not necessarily required]  be specified by bits in an index of a master information block (MIB) (Kim [0096] control resource set index to monitor the search space being communicated to the Ue via higher layer signaling i.e. MIB and type of search space to be monitored i.e. common or Ue specific search space being specified in MIB ect.) , and information regarding a search space index associated with a given search space(Kim [0096] and see table 8 common search space configuration information having information such as searchspaceid i.e. a search space index). 

As to claim 20. Kim teaches a base station(Kim fig. 7 a gnb 710) comprising:
a transmitter configured to transmit configuration information regarding a physical 
downlink control channel (PDCCH) to configure a common search space(Kim [0096] parameters of the search space of PDCCH being configured by NR for Ue and fig, 7 communication between Ue and base station); and a processor(Kim fig. 14,1430)  that controls transmission of downlink control information in the common search space based on the configuration information(Kim [0096] configured search space to be  monitored by Ue and information or parameter to be used for monitoring has been configured by NR and fig.7 communication between Ue and gnb), 
wherein the configuration information includes information regarding a search space that is able to [Examiner’s Note: “is able to” means Kim only needs to teach the configuration information is capable of or potentially possible to perform the following functions, but not necessarily required]  be specified by bits in an index of a master information block (MIB) (Kim [0096] control resource set index to monitor the search space being communicated to the Ue via higher layer signaling i.e. MIB and type of search space to be monitored i.e. common or Ue specific search space being specified in MIB ect.)  and information regarding a search space index associated with a given search space(Kim [0096] and see table 8 common search space configuration information having information such as searchspaceid i.e. a search space index).

As to claim 21. Kim teaches  A system comprising a base station and a terminal (Kim fig. 7 710, and 720 which is a system), wherein: the base station (Kim fig.7, 710)comprises:
a transmitter (Kim fig. 14, 1410) configured to transmit configuration information regarding a physical downlink control channel (PDCCH) to configure a common search space(Kim [0096] parameters of the search space of PDCCH being configured by NR for Ue and fig, 7 communication between Ue and base station); and
a processor (Kim fig.14, 1430) that controls transmission of downlink control information in the common search space based on the configuration information(Kim [0096] configured search space to be  monitored by Ue and information or parameter to be used for monitoring has been configured by NR and fig.7 communication between Ue and gnb), and the terminal(Kim fig.7, 720), comprises:
a receiver (Kim fig. 13, 1310),that receives the configuration information regarding the PDCCH to configure the common search space(Kim [0096] configured search space to be  monitored by Ue and information or parameter to be used for monitoring has been configured by NR and fig.7 communication between Ue and gnb), and
a processor (Kim fig.13, 1330), that monitors the downlink control information in the common search space based on the configuration information(Kim [0096] configured search space to be  monitored by Ue and information or parameter to be used for monitoring has been configured by NR), and
wherein the configuration information includes information regarding a search space that is able to [Examiner’s Note: “is able to” means Kim only needs to teach the configuration information is capable of or potentially possible to perform the following functions, but not necessarily required]  be specified by bits in an index of a master information block (MIB) (Kim [0096] control resource set index to monitor the search space being communicated to the Ue via higher layer signaling i.e. MIB and type of search space to be monitored i.e. common or Ue specific search space being specified in MIB ect.),and information regarding a search space index associated with a given search space(Kim [0096] and see table 8 common search space configuration information having information such as searchspaceid i.e. a search space index).


Claim Rejections - 35 USC § 103
5.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US-PG-PUB 2021/0329556 A1) and in view of Chung et al. (US-PG-PUB 2021/0126692 A1).
As to claim 14. Kim teaches all the limitation of parent claim 7,
Kim teaches Kim table 8 identify of search space being provided via pbch in mib and PRB block include SS block and [0096] control resource set index).wherein: 
the receiver receives information indicative of a synchronization signal block index(looking at applicant specification as filed [0022] PBCH may also be referred as SS/PBCH block Kim table 8 identify of search space being provided via pbch in mib and PRB block include SS block [0096] control resource set index). the synchronization signal block index being transmitted in a set including one or more synchronization signal blocks(looking at applicant specification as filed [0022] PBCH may also be referred as SS/PBCH block Kim table 8 identify of search space being provided via pbch in mib and PRB block include SS block [0096] control resource set index). 
(Kim [0096] configured search space to be  monitored by Ue and information or parameter to be used for monitoring has been configured by NR see also table 8 having search space index); and
the common search space comprises at least one of an Other System Information (OSI) search space and a paging search space (Kim [0086] resources part of search space  having OSI).
Kim does not expressly teach receiver receives information indicative of a synchronization signal block index and does not expressly teach synchronization signal block index 
However Chung from a similar field of endeavor teaches  receiver receives information indicative of a synchronization signal block index  (Chung [0162] SSB being transmitted periodically and [0166] time position of SSB being indexed)   and synchronization signal block index(Chung [0162] SSB being transmitted periodically and [0166] time position of SSB being index) .
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of  Chung and Kim to use indexes to convey the presence of multiple SSB. Because Chung teaches a method of configuring channel information with low overhead while enhancing accuracy of the channel information (Chung [0022]).

As to claim 15. Kim teaches all the limitation of parent claim 8,wherein: the receiver receives information indicative of a synchronization signal block index (looking at applicant specification as filed [0022] PBCH may also be referred as SS/PBCH block Kim table 8 identify of search space being provided via pbch in mib and PRB block include SS block [0096] control resource set index), the monitoring of the downlink control information in the common search space is associated with a synchronization signal block based on the information indicative of the synchronization signal block index(Kim [0096] configured search space to be  monitored by Ue and information or parameter to be used for monitoring has been configured by NR see also table 8 having search space index), and  the common search space comprises at least one of an Other System Information (OSI)  search space and a paging search space (Kim [0086] resources part of search space  having OSI).
Kim does not expressly teach receiver receives information indicative of a synchronization signal block index and does not expressly teach synchronization signal block index 
However receiver receives information indicative of a synchronization signal block index  (Chung [0162] SSB being transmitted periodically and [0166] time position of SSB being index) , synchronization signal block index being transmitted in a set including one or more synchronization signal blocks(Chung [0162] SSB being transmitted periodically and [0166] time position of SSB being index),  and synchronization signal block index(Chung [0162] SSB being transmitted periodically and [0166] time position of SSB being index) .
(Chung [0022]).

As to claim 16. Kim teaches all the limitation of parent claim 9, Kim teaches wherein: 
the receiver receives information indicative of a synchronization signal block index (looking at applicant specification as filed [0022] PBCH may also be referred as SS/PBCH block Kim table 8 identify of search space being provided via pbch in mib and PRB block include SS block [0096] control resource set index), the monitoring of the downlink control information in the common search space is associated with a synchronization signal block based on the information indicative of the synchronization signal block index (Kim [0096] configured search space to be  monitored by Ue and information or parameter to be used for monitoring has been configured by NR see also table 8 having search space index), the common search space comprises at least one of an Other System Information (OSI) search space (Kim [0086] resources part of search space  having OSI) and a paging search space.
Kim does not expressly teach receiver receives information indicative of a synchronization signal block index, synchronization signal block index being transmitted in a set including one or more synchronization signal blocks and does not expressly teach synchronization signal block index 
(Chung [0162] SSB being transmitted periodically and [0166] time position of SSB being index) , synchronization signal block index being transmitted in a set including one or more synchronization signal blocks(Chung [0162] SSB being transmitted periodically and [0166] time position of SSB being index),    and synchronization signal block index(Chung [0162] SSB being transmitted periodically and [0166] time position of SSB being index) .
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of  Chung and Kim to use indexes to convey the presence of multiple SSB. Because Chung teaches a method of configuring channel information with low overhead while enhancing accuracy of the channel information (Chung [0022]).

As to claim 17. Kim teaches all the limitation of parent claim 11, Kim teaches wherein:
the receiver receives information indicative of a synchronization signal block index (looking at applicant specification as filed [0022] PBCH may also be referred as SS/PBCH block Kim table 8 identify of search space being provided via pbch in mib and PRB block include SS block [0096] control resource set index), the synchronization signal block index being transmitted in a set including one or more synchronization signal blocks (looking at applicant specification as filed [0022] PBCH may also be referred as SS/PBCH block Kim table 8 identify of search space being provided via pbch in mib and PRB block include SS block [0096] control resource set index), 
monitoring of the downlink control information in the common search space is associated with a synchronization signal block based on the information indicative of the synchronization signal block index (Kim [0096] configured search space to be  monitored by Ue and information or parameter to be used for monitoring has been configured by NR see also table 8 having search space index), and 
the common search space comprises at least one of the Other System Information (OSI) search space (Kim [0086] resources part of search space  having OSI) and the paging search space.
Kim does not expressly teach receiver receives information indicative of a synchronization signal block index, synchronization signal block index being transmitted in a set including one or more synchronization signal blocks and does not expressly teach synchronization signal block index 
However receiver receives information indicative of a synchronization signal block index  (Chung [0162] SSB being transmitted periodically and [0166] time position of SSB being index) , synchronization signal block index being transmitted in a set including one or more synchronization signal blocks(Chung [0162] SSB being transmitted periodically and [0166] time position of SSB being index),    and synchronization signal block index(Chung [0162] SSB being transmitted periodically and [0166] time position of SSB being index) .
(Chung [0022]).

As to claim 18. Kim teaches all the limitation of parent claim 14, Kim teaches wherein:
the downlink control information for a random access response is associated with one 
synchronization signal block index (Kim [0071] [0072] random access response for which different RNTI i.e. index is used see also [0085]), when the common search space is a random access search space for the random access response (Kim [0085] BWP being used for initial access and see also table 8 ), the processor monitors the common search space based on monitoring  periodicity provided by the configuration information(Kim table 8 monitoringslotperiodicity  part of the search space specific in index conveyed via MIB)., and 
when the common search space comprises at least one of the OSI search space and the paging search space (Kim [0095] common search space being paging space and [0171] [0172] monitoring periodicity related to search space and table 8 search space related configuration information)and , the processor monitors the common search space based on the monitoring periodicity provided by the configuration information(Kim [0096] control resource set index to monitor the search space being communicated to the Ue via higher layer signaling i.e. MIB and type of search space to be monitored i.e. common or Ue specific search space being specified in MIB ect.)  and the information indicative of the synchronization signal block index(Kim [0096] and see table 8 common search space configuration information having information such as searchspaceid i.e. a search space index).
Kim does not expressly teach synchronization signal block index. 
However Chung from a similar field of endeavor teaches  and synchronization signal block index(Chung [0162] SSB being transmitted periodically and [0166] time position of SSB being index) .
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of  Chung and Kim to use indexes to convey the presence of multiple SSB. Because Chung teaches a method of configuring channel information with low overhead while enhancing accuracy of the channel information (Chung [0022]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Islam et al. (US-PG-PUB 2019/0327767) search space configuration for random access messaging.
Nam (US-PG-PUB 2019/0068348 A1)
Huang et al. (US-PG-PUB 2019/0222357 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/VOSTER PREVAL/Examiner, Art Unit 2412     

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412